Title: From Thomas Jefferson to Henry Moore, 18 February 1808
From: Jefferson, Thomas
To: Moore, Henry


                  
                     Sir 
                     
                     Washington Feb. 18. 08.
                  
                  The sailors who brought your letter called at a moment when I was so engaged I could not see them, and when I afterwards enquired for them, they were gone with an intention as I expected to call again. not having done this, I now inclose you  capt. Tingey’s letter by which you will be informed of the kind of emploiment we can give them at the Navy yard, which I pray you to communicate to them. I salute you with respect
                  
                     Th: Jefferson 
                     
                  
               